Citation Nr: 0838038	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  97-17 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disease to 
include coronary artery disease, chest pain, and high 
cholesterol.     

2.  Entitlement to service connection for a liver disability.    

3.  Entitlement to service connection for a disability 
manifested by central nervous system ischemic changes.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1963 to 
January 1996.  He was awarded a Purple Heart, Vietnam Service 
Medal, and a Vietnam Campaign Medal.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to service connection for 
a heart disability, liver disability and central nervous 
system ischemic changes.  The veteran's claim folder was 
subsequently transferred to the RO in Waco, Texas.  

In August 2006, the Board remanded the matters on appeal for 
additional development.  The claims remain in a denied 
stance; thus, the case has been returned for appellate 
review.


FINDINGS OF FACT

1.  Heart disease to include coronary artery disease was 
detected many years after service and there is no probative 
evidence of record which establishes that the current 
coronary heart disease is related to service, including the 
chest pain or high cholesterol in service.         

2.  There is no current diagnosis of a liver disability.  

3.  The probative evidence of record establishes that the 
current central nervous system ischemic changes are not 
related to service.                





CONCLUSIONS OF LAW

1.  Heart disease to include coronary artery disease was not 
incurred in or aggravated by active service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  A liver disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008). 

3.  Central nervous system ischemic changes were not incurred 
in or aggravated by active service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease or an organic disease of 
the nervous system became manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, that condition would be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  Such 
a presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Entitlement to service connection for heart disease 

The veteran asserts that service connection is warranted for 
heart disease because he had chest pain and high cholesterol 
in service.   

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current heart 
disease.  Review of the record shows that there is a current 
diagnosis of coronary artery disease.  See the October 2006 
VA examination report.  

With respect to Hickson element (2), service treatment 
records show that the veteran had complaints of chest pain in 
service.  A September 1983 service emergency room record 
indicates that the veteran reported having chest pain on and 
off for several months.  He stated that the day before, the 
pain was severe and radiated to the right arm.  The diagnosis 
was atypical chest pain for three months.  The veteran was 
evaluated by Internal medicine.  The initial assessment was 
coronary artery disease.  He underwent a holter monitor and 
echocardiogram which were normal.  The electrocardiogram 
(ECG) revealed questionable nodal arrhythmia.  The service 
treatment records show that the veteran underwent Medical 
Board proceedings in 1994.  A March 1994 report of medical 
history shows that the veteran reported having chest pain in 
1983.  Physical examination revealed that the heart was 
normal.  Chest x-ray examination was normal.  A September 
1994 Medical Board report shows a diagnosis of non-cardiac 
chest pain, non-disqualifying.  It was noted that it was 
highly probable that some of the upper extremity pain was due 
to the veteran's cervical nerve root problem.  

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current heart 
disease is related to a disease or injury that occurred in 
service, or that heart disease was shown in the first post-
service year.  

As demonstrated above, no chronic heart disease was noted in 
service.  With respect to whether a relationship can be 
established between the current heart disease and service on 
a presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of heart disease within the first 
post-service year.  The veteran separated from service in 
January 1996.  He underwent VA examination in April 1997, 
which is more than one year after service separation.  The 
April 1997 VA cardiovascular examination report indicates 
that the diagnosis was chest pain, atypical for angina, 
appears to be non-cardiac origin.  A Persantine/thallium 
myocardial scan and a 2-D echocardiogram were suggested.  A 
May 1997 addendum to the VA examination indicates that the 
examiner noted that the thallium scan was normal, and the 2-D 
echocardiogram showed mild mitral regurgitation, otherwise 
left ventricular function was normal.  The examiner opined 
that in view of these findings, the chest pain was not due to 
myocardial ischemia, and the mitral regurgitation did not 
warrant any treatment at the present time.  

Review of the record shows that the first diagnosis of heart 
disease is in 2003.  An August 2003 VA emergency room record 
shows that the veteran had an abnormal ECG.  The ECG showed a 
sinus rhythm with a 1st degree AV block and a septal infarct, 
age undetermined.  Given the absence of the documentation of 
cardiovascular disease in the first post-service year, 
entitlement to service connection for such disability may not 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current heart 
disease that is related to service.  The Board finds that the 
evidence is not in equipoise, but preponderates against the 
claim.  

There is no competent evidence which establishes that the 
current heart disease diagnosed as coronary artery disease 
first manifested many years after service separation.  There 
is no medical evidence of a relationship between the heart 
disease and the veteran's complaints of chest pain in 
service.  In fact, there is probative evidence which 
establishes that the coronary artery disease is not related 
to the veteran's period of service.  The October 2006 VA 
examination report indicates that the examiner reviewed the 
veteran's claims file including the service treatment records 
and considered the veteran's report of chest pain in service.  
The examiner concluded that the diagnosis was coronary artery 
disease with normal left ventricular ejection fraction and 
the examiner opined that the veteran's heart disease was less 
likely than not secondary to service and was not present 
within one year of military discharge.  

The VA examiner indicated that he based his opinion on the 
evidence in the record.  The examiner pointed out that in 
1997, the veteran underwent a VA examination by a 
cardiologist and the cardiologist performed a nuclear 
medicine study that was basically normal.  The examiner 
stated that the perfusion study revealed no abnormalities of 
the heart and the veteran had subsequent ECG's that were 
normal with no evidence of any abnormalities of the heart.  
The examiner noted that the veteran had sinus bradycardia and 
indicated that sometimes, this can be secondary to a normal 
heart even with a strong heart that requires less beats to 
pump the blood from the heart.  The examiner said that the 
record does not show any evidence of a heart condition until 
2003 when the veteran's ECG showed a first degree AV block 
with inferior infarct age undetermined.  The examiner 
indicated that the nuclear perfusion study done for the 2006 
examination showed minimal signs of coronary artery disease 
with no evidence of prior myocardial infarction.  Based on 
this evidence, the examiner concluded that it was less likely 
than not that the veteran's heart disease had its origin in 
active duty because the nuclear perfusion study in 1997 was 
normal, so there was no evidence of coronary artery disease 
at that time.  

The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the veteran 
and a review of the claims file.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The VA examiner also provided the basis for 
the medical opinion and pointed to the evidence which 
supported the opinion.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  In short, the probative medical 
evidence of record establishes that the veteran's current 
heart disease is not related to injury or disease in service. 

Regarding the veteran's contention that the 
hypercholesteremia in service caused the current heart 
disease, the examiner stated that since there was no evidence 
of coronary artery disease in 1997 as shown by the normal 
nuclear perfusion test, the hypercholesteremia in service did 
not cause the current coronary artery disease.  The examiner 
opined that the current coronary artery disease first 
manifested in 2003 as evidenced by the ECG changes.  The 
Board finds that the preponderance of the evidence 
establishes that the current heart disease diagnosed as 
coronary artery disease first manifested in 2003 and is not 
related to any disease or injury in service including the 
chest pain and high cholesterol in service.  

Regarding the veteran's contentions that his high cholesterol 
or hypertriglyceries is a disability, the Board points out 
that high cholesterol or hypercholesterolemia, in and of 
itself, is a laboratory finding.  It is not a disease, 
injury, or disability for VA compensation purposes, even 
though it may be considered a risk factor in the development 
of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) (Diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating 
schedule.).  

The veteran has theorized that his current heart disease 
first manifested in service and is related to the chest pain 
and high cholesterol in service.  The veteran's own implied 
assertions that the heart disease is medically related to his 
period of service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no 
evidence which establishes that the veteran has medical 
expertise.  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  While the Board is sympathetic 
to the veteran's assertions that his current heart disease is 
related to service, he is not qualified to render a medical 
opinion regarding the origin of a disability, and his 
statements cannot serve as competent medical evidence of the 
etiology of this disability.  Further, there is no competent 
evidence that supports the veteran's theory and there is 
probative evidence which establish that the heart disease 
first manifested in 2003, many years after service, and is 
not related to service.     

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
current heart disease diagnosed as coronary artery disease 
was incurred during service, to include on a presumptive 
basis, or is related to an in-service injury or trauma.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for heart 
disease is not warranted.

Entitlement to service connection for a liver disability

The veteran asserts that he has a current liver disability 
because there are findings of a fatty infiltration of the 
liver, and this disease was first detected in service.  He 
also asserts that the high triglycerides cause the liver 
disease.   

There is no competent evidence of a current diagnosis of 
liver disability related to disease or injury in service.  
Review of the record shows that medical tests revealed that 
the veteran has a fatty liver.  However, the medical evidence 
of record further shows that despite these tests findings, 
the veteran does not have liver disease.  Service treatment 
records show that a January 1993 echogram of the liver 
revealed a mild increase in hepatic echogenicity suggesting 
heptocellular disease or fatty infiltration.  In February 
1994, the veteran underwent a gastroenterology examination.  
The physician reviewed the liver function tests in the 
service treatment records and examined the veteran.  The 
physician concluded that there was no evidence of liver 
disease.  The physician noted that the echogram changes were 
consistent with increased triglycerides in the liver but 
there was no inflammatory component to indicate ongoing 
injury.  The physician indicated that no further evaluation 
was necessary.  

The post-service medical evidence shows that the veteran 
continued to have a fatty infiltration of the liver but no 
liver disease.  An April 1997 VA examination report indicates 
that an ultrasound of the liver revealed mild fatty 
infiltration of the liver.  A March 2003 VA examination 
report indicates that the veteran reported that to the best 
of his knowledge, he had no symptoms of liver disease.  He 
did not have jaundice.  The diagnosis was fatty infiltration 
of the liver by ultrasound, asymptomatic.  

An October 2006 VA examination report indicates that the 
examiner reviewed the claims folder and examined the veteran.  
The examiner concluded that liver disease was not found.  The 
examiner pointed out that the veteran's lab results show that 
he had normal liver function with no evidence of liver 
abnormalities.  The veteran's liver enzymes were normal.  The 
examiner stated that a fatty liver is not a medical 
condition.  The examined noted that fatty liver is only a 
liver infiltration with fat due to the veteran's weight.  The 
examiner indicated that the fact that the veteran's liver 
enzymes have been normal means that he does not have any 
liver disease.  The examiner concluded that there was no 
chronic disability or liver disease that could be related to 
service.     

The Board finds that the October 2006 medical opinion to have 
great evidentiary weight.  The Board has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  The examiner reviewed the veteran's medical 
records and pointed to the medical evidence which supported 
his conclusions.  In assessing such evidence, whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In the present case, the examiner discussed the 
veteran's medical history pertinent to the liver including 
the diagnostic and liver function tests, and referred to the 
specific evidence of record which supports his conclusion and 
he provided a rationale for the conclusion. 

The Board finds no proof of a present liver disability.  The 
medical records show that the veteran has a fatty liver, but 
there is no evidence that the veteran has liver disease.  The 
Court has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of fatty liver can be attributed, there is 
no basis to find a liver disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).

The veteran's own implied assertions that the findings of a 
fatty liver is indicative of liver disease are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran has 
not submitted any medical evidence which supports his 
contentions.

Since there is no evidence of current liver disability, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

Entitlement to service connection for central nervous system 
ischemic changes

Applying the Hickson analysis, the initial question is 
whether there is evidence of a current central nervous system 
ischemic changes.  The October 2006 VA examination report 
shows a diagnosis of asymptomatic lacunar infarcts in the 
left basal ganglia and capsule.    

With respect to Hickson element (2), service treatment 
records reveal evidence of ischemic changes in service.  A 
September 1994 Medical Board Report shows a diagnosis of 
ischemic central nervous system changes.  It was noted that 
evaluations with central nervous system imaging and neurology 
consultation were performed.  The MRI revealed a few areas of 
non-specific increased T-2 signal intensity in both the 
temporal lobe and posterior thalamus that was felt to be 
possibly related to ischemic episodes.  A caratoid 
ultrasonography showed no occlusive vascular disease.  

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current central 
nervous system ischemic changes are related to a disease or 
injury that occurred in service, or were shown in the first 
post-service year.  

With respect to whether a relationship can be established 
between the current ischemic changes and service on a 
presumptive basis, it is noted that there is no medical 
evidence of a diagnosis of central nervous system ischemic 
changes within the first post-service year.  The veteran 
underwent VA examination in April 1997.  An April 1997 
computed tomography (CT) scan of the head revealed that 
intra-cerebral vascular structures exhibited no 
abnormalities.  The VA examination report indicates that 
central nervous system ischemia not found.  The neurologic 
examination was unremarkable.  Given the absence of the 
documentation of ischemia in the first post-service year, 
entitlement to service connection for such disability may not 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran's current ischemic 
changes are related to service.  The Board finds that the 
evidence is not in equipoise but preponderates against the 
claim.  

There is no competent evidence which establishes that the 
central nervous system ischemic changes are medically related 
to the veteran's period of service.  The veteran has 
theorized that his current central nervous system ischemic 
changes are related to service.  The veteran's own implied 
assertions that the ischemic changes are medically related to 
his period of service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Espiritu, supra.  
There is no evidence which establishes that the veteran has 
medical expertise.  There is no competent evidence that 
supports the veteran's theory of the etiology of the ischemic 
changes.  

There is probative evidence which establishes that the 
current ischemic changes are not related to the veteran's 
period of service, did not have its origin in service, and 
did not manifest within one year of service separation.  The 
examiner who performed the October 2006 VA examination report 
opined that the current ischemic changes of the brain were 
less likely than not related to service or had its origin in 
service.  The examiner stated that he based this opinion upon 
the findings of the 1997 CT scan of the brain which was 
normal.  The examiner indicated that there was no evidence of 
ischemic changes in 1997.    

The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the veteran 
and a review of the claims file.  See Hernandez-Toyens, 
supra; Prejean, supra.  The VA examiner also provided the 
basis for the medical opinion and pointed to the evidence 
which supported the opinion.  In short, the probative medical 
evidence of record establishes that the veteran's current 
central nervous system ischemic changes are not related to 
injury or disease in service. 

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
current central nervous system ischemic changes were incurred 
during service, to include on a presumptive basis, or are 
related to an in-service injury or trauma.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Accordingly, 
service connection for central nervous system ischemic 
changes is not warranted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in March 
2004.  The letter notified the veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in May 2006.

The Board finds no prejudice to the veteran in proceeding 
with the present decision even though the veteran received 
VCAA notice after the initial adjudication of the claims.  
After the VCAA notice in March 2004 and May 2006, the 
veteran's claims were subsequently readjudicated in a 
supplemental statement of the case dated October 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The veteran 
has not been prejudiced.  The record establishes that the 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims.  Therefore, 
the Board finds the duty to notify provisions of the VCAA 
have been fulfilled.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from 1997 to 2005 were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  VA 
examinations were performed in 1997, 2003, and 2006 in order 
to obtain medical evidence as to the nature and etiology of 
the claimed disabilities.   

 Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to service connection for heart disease to 
include coronary artery disease is not warranted, and the 
appeal is denied. 

Entitlement to service connection for a liver disability is 
not warranted, and the appeal is denied. 

Entitlement to service connection for central nervous system 
ischemic changes is not warranted, and the appeal is denied. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


